Case 2:15-cv-03497-KSH-CLW Document 59 Filed 11/29/18

299 Cherry Hill Road, Suite 300
PO Box 912

Parsippany, NJ 07054

Phone: 973-957-2550

Fax: 973-710-1054

 

 

 

 

 

Page 1 of 1 PagelD: 217

11 Broadway, Suite 615
New York, NY 10004
Phone: 646-741-7332
Fax: 646-690-8772

. Kinney Lisovicz Reilly & Wolff PC
Kevin E. Wolff, Esq. ATTORNEYS AT LAW
Direct Dial: (973) 957-2554 www klew.law

Email: kevin.wolff@klrw.law

 

November 29, 2018

VIA ELECTRONIC FILING

 

Honorable Cathy L. Waldor, U.S.M.J.
United States District Court
District of New Jersey

Martin Luther King, Jr. Courthouse
50 Walnut Street, Room 4040

Newark, NJ 07101

RE: Sanchez v. CSX Enternational Terminals, Inc.
v. ARI Mutual Insurance Company, et al.
Civil Action No. 2:15-cv-03497-KSH-CLW
Our File No. A2818-00272

 

 

Dear Magistrate Judge Waldor:

We represent third-party defendant, ARI Mutual Insurance
Company (“ARI”), and write to advise Your Honor that the action
settled on November 27, 2018, following mediation with Retired
Judge Carey. A Term Sheet was executed following mediation and
the parties are preparing a detailed Settlement Agreement and
Release that we anticipate will be completed and executed within
the next few weeks. We will notify Your Honor as soon as the
Settlement Agreement and Release is finalized so that the action
can be formally dismissed.

If Your Honor has any questions, please let us know.
Respectfully yours,
KINNEY LISOVIC2 REILLY & WOLFF PC

/s/ Kevin E. Wolff
Kevin E. Wolff

 

cc: All Counsel

190651

 
